Citation Nr: 1535317	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for osteoarthritis of the right knee (right knee disability).

2.  Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the left knee (left knee disability).

3.  Entitlement to an increased rating greater than 10 percent prior to May 28, 2014, and greater than 30 percent from May 28, 2014, for bilateral pes planus.

4.  Entitlement to an increased greater than 10 percent for a resection spur and arthroplasty of the calcaneocuboid joint of the left foot (left foot disability).

5.  Entitlement to an increased rating greater than 30 percent for avulsion of the right finger with a palmaris lingus graft to the flexorum digitorum profundus (right hand disability).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

In November 2010, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the electronic claims file.

The Board remanded the issues on appeal in March 2011 and April 2014 for additional development.  In addition, the March 2011 Board decision restored the Veteran's 20 percent rating for right knee osteoarthritis that had been reduced to 10 percent as part of a March 2007 rating decision.  This decision was effectuated in an April 2011 rating decision.

A December 2014 rating decision increased the Veteran's bilateral pes planus rating from 10 percent to 30 percent, effective May 28, 2014.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  In addition, the December 2014 rating decision assigned temporary 100 percent disability ratings for the Veteran's left knee disability for the period from July 20, 2006, through October 1, 2006, and for the right hand disability from March 28, 2011, through June 30, 2011, under 38 C.F.R. § 4.30 for surgical or other treatment requiring convalescence.  Thus, the Board considers that, for the above rating periods the Veteran received a full grant of the benefits sought with respect to the left knee and right hand disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In a similar vein, the April 2014 Board remand directed that a temporary total disability rating be considered for the Veteran's left knee surgeries in November 2006 and December 2010 and his right knee surgery in March 2011.  The resulting December 2014 Supplemental Statement of the Case (SSOC) discussed the surgeries in the context of adjudicating the increased rating claims, but did not assign temporary total disability ratings, other than the temporary total rating for the left knee outlined above.  Thus, the RO clearly contemplated the need for assigning a temporary total disability rating for the periods outlined by the Board in April 2014, but concluded that no such ratings were warranted as to the above periods.  As there is no indication that the Veteran has disagreed with this determination and, as will be discussed in greater detail below, these surgeries did not result in a period of convalescence as contemplated by 38 C.F.R. § 4.30 the Board will proceed with a determination on the merits of his increased rating claims.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a right wrist disability, to include residuals of carpal tunnel and ulnar tunnel releases, claimed as secondary to service-connected avulsion of the right finger with a palmaris lingus graft to the flexorum digitorum profundus (right hand disability), has been raised by the record in a March 2015 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for resection spur and arthroplasty of the calcaneocuboid joint of the left foot (left foot disability) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the right knee is manifested by pain, popping, grinding, weakness, occasional stiffness, occasional locking, flare-ups of pain, and difficulties with climbing stairs and prolonged standing, sitting, and walking.

2.  The Veteran's left knee degenerative joint disease is manifested by pain, popping, grinding, weakness, occasional stiffness, occasional locking, flare-ups of pain, and difficulties with climbing stairs and prolonged standing, sitting, and walking.

3.  Prior to May 28, 2014, the Veteran's bilateral pes planus was characterized by pain, weakness, stiffness, swelling, and subjective complaints of difficulty walking or standing.

4.  From May 28, 2014, the Veteran's bilateral pes planus is characterized by pain, weakness, stiffness, swelling, marked deformity of the feet, and subjective complaints of difficulty walking or standing.

5.  The Veteran's avulsion of the right finger with a palmaris lingus graft to the flexorum digitorum profundus (right hand disability) results in unfavorable ankylosis of the right ring and little fingers, which is not consistent with impairment produced by amputation of those or other fingers of the hand.

6.  Affording the Veteran the benefit of the doubt, throughout the appellate period his surgical scar on the right ring finger is deep, but does not cover 12 square inches (77 square centimeters).


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for osteoarthritis of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5003-5261 (2015).

2.  The criteria for a rating higher than 10 percent for left knee degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, DC 5003-5261 (2015).

3.  The criteria for a rating greater than 10 percent prior to May 28, 2014, and greater than 30 percent from May 28, 2014, for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, DC 5276 (2015).

4.  The criteria for a rating greater than 30 percent for avulsion of the right finger with a palmaris lingus graft to the flexorum digitorum profundus (right hand disability) have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5219 (2015).

5.  The criteria for a separate disability rating of 10 percent, but no more, for right ringer finger surgical scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 (2015); 38 C.F.R. § 4.118, DC 7801 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

VCAA letters in August 2006, June 2008, and April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ/VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and private and VA medical records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran multiple VA examinations for his service-connected bilateral knees, bilateral feet, and right hand.  The examination reports, in total, are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  The Board concludes the examination reports in this case are adequate upon which to rate the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that conclusion, the Board notes that the May 2014 VA knee examination report erroneously indicated that the Veteran had not undergone any surgery on his right and left menisci.  As will be discussed, the Board has considered these prior surgeries, but fails to see how such an omission renders the examination report inadequate or the findings as to the current condition of the Veteran's right and left knees.  As such, the Board finds the May 2014 VA knee examination report to be adequate for rating purposes.

Based on the association of treatment records from Reynolds Army Community Hospital, the provision of multiple letters to the Veteran, the obtaining of multiple VA examinations, consideration by the AOJ of temporary total disabilities for the right and left knees, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West  2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Right and Left Knee Disabilities

The Veteran's left knee degenerative joint disease historically was rated under DC 5003-5257 for arthritis substantiated by X-ray findings (DC 5003) and recurrent subluxation or lateral instability (DC 5257).  During the course of the appellate time period, the rating was changed to DC 5003-5260, as analogous to arthritis and limitation of flexion (DC 5260).  His right knee osteoarthritis has been consistently rated under DC 5010-5260 for arthritis, due to trauma, substantiated by X-ray findings, (DC 5010) and for limitation of flexion of the knee (DC 5260).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  

However, review of the pertinent evidence indicates that on at least one occasion during the appellate period the Veteran had compensable limitation of extension in each knee, but that at no time did he have compensable limitation of flexion.  As will be discussed, the Veteran's right and left knee ratings have been assigned based on slightly limited range of motion and pain in each of the knee, affecting functioning.  Based on the evidence of record, the Board finds that his service-connected right and left knee disabilities are more appropriately evaluated under DC 5003-5261 for arthritis, confirmed by X-ray, and painful motion that has on all but one or very few occasions been found to be noncompensably disabling in each knee.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992); see also 38 C.F.R. § 3.951 (2015); Murray v. Shinseki, 24 Vet. App. 420 (2011).

The Veteran contends that his current 20 percent rating for right knee osteoarthritis and his 10 percent rating for left knee degenerative arthritis do not adequately compensate him for his bilateral knee disabilities.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

In February 2006, the Veteran reported having injured his left knee in October 2005 while bowling.  There was pain, aching, popping, and grinding of the knee.  Range of motion improved during the course of physical therapy from 5 to 100 degrees to 0 to 115 degrees.  Left lower extremity strength improved from 4-/5 to 4+/5.  An April 2006 MRI of the left knee was suggestive of a meniscal tear.  In July 2006, the Veteran underwent a left knee arthroscopic medial meniscectomy and chondroplasty.

The Veteran was afforded QTC contract examination in November 2006.  As to the knees, the Veteran reported having had arthroscopic surgery on the left knee the previous day.  As such, range of motion testing could not be accomplished for that knee.  He endorsed problems with weakness, prolonged standing, lack of endurance, and difficulty walking and climbing stairs.  He indicated that the pain was constant, at 10/10 on the left and 7-8/10 on the right.  He reported right knee locking when it became stiff.  He indicated that the left knee caused incapacitation at least once per month, lasting seven days.  On examination, his gait was abnormal due to the surgery the previous day.  Range of motion for the right knee was from 0 to 90 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On the left, joint function was limited by pain on repetitive use.  Stability testing was within normal limits.  

August 2007 X-rays of the right knee showed severe degenerative narrowing in the medial knee joint and patellofemoral joint and large superior bony spur off the patella.  August 2007 X-rays of the left knee showed mild degenerative changes.  A loose body was noted along the posterior aspect of the distal femur.  In January 2008, the Veteran denied any symptoms in the knees limiting activities of daily living.  

The Veteran was afforded a VA examination in September 2008.  He reported a dull aching pain in the right knee that was a 6 out of 10.  He indicated that pain in his left knee was worse, at 7 out of 10.  He noted that pain was usually worsened by prolonged standing, prolonged sitting, and prolonged walking, and that it was reduced by stretching, rest, heating pad, and hot water.  He reported weakness, occasional stiffness, occasional locking, fatigability, and giving way of the bilateral knees.  He denied any periods of incapacitation or flare-ups.  He noted that he was currently was using knee braces bilaterally, but denied any dislocation or recurrent subluxation.  He related that his knees were affecting his employment because he could not do any prolonged walking or standing and needed to sit frequently.  He stated that he had difficulty driving because of pain with prolonged sitting.  He denied any history of falls and was able to walk between a quarter and a half mile.  On examination, the Veteran had a normal gait without assistive devices.  There was tenderness to palpation and range of motion was from 0 to 120 degrees, with pain onset at 120 degrees.  The knees were stable to varus and valgus stress.  Motor strength was 5 out of 5 and stability tests were negative.  Patellar reflexes were hyperactive.  X-rays showed severe right knee arthritis and arthritis in the left knee that was less severe.  

September 2010 X-rays showed mild bilateral edema, as well as degenerative arthritis.

An October 2010 private treatment record indicates that in December 2010, the Veteran would undergo a left knee arthroscopy for partial medial meniscectomy and chondroplasty.  An October 2010 MRI showed bilateral meniscal tears, acromioclavicular ligament (ACL) tears, chondromalacia patella, and severe osteoarthritis.  An October 2010 statement from the Veteran's work supervisor indicated that his ability to type and work on the computer had deteriorated and that he had been forced to take off time from work due to his knees.  He noted that the Veteran's overall work performance had been good, but that he was becoming more challenged with his hands and knees.

During his November 2010 Board hearing, the Veteran reported that his knees limited the types of jobs he could perform because of his limited standing ability.  He testified that his current employer had made accommodations due to his knee problems.  The Veteran stated, "they allow me to make all my medical appointments and any time if I sit down, they don't say anything because they know that I'm in pain."  

In early December 2010, the Veteran underwent a left knee arthroscopic partial medial and lateral meniscectomy and chondroplasty in all three compartments.  The following day, his left lower extremity muscle strength was 3 out of 5 and range of motion was to negative 10 degrees of extension and 79 degrees of flexion.  Later in December 2010, the Veteran had left knee pain and range of motion limited to negative 10 degrees of extension and 110 degrees of flexion.  

A January 2011 MRI of the right knee showed a tear of the posterior horn of the medial meniscus and possible additional tear of the lateral meniscus and anterior cruciate ligament.  The Veteran also had severe arthritis and chondromalacia patella.  In March 2011, he underwent a right knee arthroscopic partial medial and lateral meniscectomy, chondroplasty, and major synovectomy and debridement of the anterior cruciate ligament.  The day after his March 2011 right knee surgery, the Veteran had an antalgic gait, extension limited to 10 degrees, and flexion limited to 77 degrees.  Later in March 2011, the Veteran's right knee range of motion was from 8 to 109 degrees with pain at the available end of motion.  

The Veteran was afforded a VA examination in May 2011.  He discussed his recent surgeries, and noted that constant pain and weakness remained.  He noted stiffness, which had improved somewhat with the surgery.  He denied instability, giving way, locking, effusions, dislocations, or subluxations of the knees.  He endorsed were flare-ups two to three times per week, lasting about a half day, that could be prolonged due to standing, prolonged walking, or prolonged sitting.  He stated that he alleviated the pain with a heating pad, but that during flare-ups he could not do any weight-bearing activities requiring any distance.  He noted that he wore knee braces when he knew he would be walking extended distances and that they did help.  He indicated that at work, his knees limited his ability to make deliveries and that he could not lift objects due to his knees.  He stated that at home, his knees limited his ability to get in and out of the bathtub or car because of decreased range of motion.  On examination, the Veteran's knees had a hypertrophied appearance.  Portal scars from the past arthroscopies were well healed and non-limiting.  There was no disfigurement, tissue loss, tenderness, abnormal texture or keloid formation.  There was tenderness over the medial and lateral joint lines bilaterally.  There was no swelling.  Range of motion was from 5 to 110 degrees, with pain onset at 80 degrees.  There was no change of range of motion on repetition.  The knees were stable to varus and valgus force and there were negative anterior drawer, posterior drawer, Lachmans, and McMurray tests.  The impression was severe degenerative joint disease of the bilateral knees status post arthroscopic repair.  

A May 2011 treatment record notes that the Veteran had normal passive range of right knee motion without pain.  There was no evidence of laxity, subluxation, or instability.  Stability testing was universally negative.  In December 2011, the Veteran reported that his leisure activities included basketball, fishing, and volleyball.

The Veteran was afforded a VA examination for the bilateral knees in May 2014.  The examiner noted a diagnosis of bilateral knee degenerative joint disease.  The Veteran reported pain in the bilateral knees.  He stated that he wore a knee brace on each knee and noted that his tolerance for walking and range of motion had subjectively decreased since the last VA examination.  He described pain flare-ups that occurred after prolonged walking of one half to one mile.  He noted that flare-ups lasted for up to three days, which he treated with rest, hot showers, balms, or rubs.  On examination, right knee range of motion was from 5 to 75 degrees, with pain onset at the endpoints of motion.  Left knee range of motion was from 5 to 65 degrees, with pain onset at the endpoints of motion.  On repetitive motion, the Veteran's right knee flexion and left knee extension remained unchanged, but his right knee extension and left knee flexion both improved by 5 degrees.  There was no additional limitation of range of motion of the knees following repetitive use testing.  There was functional loss or impairment of both knees due to less movement than normal.  There was tenderness to palpation of both knees.  Muscle strength testing was 5/5 bilaterally in the knee flexors and extensors.  Instability testing was negative bilaterally.  There was no evidence of recurrent patellar subluxation.  The examiner concluded that the Veteran's right and left knee conditions were not comparable to amputation with prosthesis.  The knees impacted the Veteran's ability to work in that they made it painful to walk or stand on the knees and he had pain and crepitus under the patella, as well as patellar femoral syndrome.  The examiner was unable to determine the degree of additional limitation due to flare-ups because the Veteran was not examined at the time of a flare-up.

The Board finds no objective evidence that would warrant a rating greater than 20 percent for the Veteran's right knee arthritis.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

As noted above, the Veteran has objective evidence of right knee arthritis and, as such, is rated under DCs 5260 and/or 5261 for limitation of flexion and/or extension.  The results of the multiple treatment and VA physical examinations have failed to show limitation of extension of 30 degrees or greater, as necessary for an increased rating under DC 5261.  Indeed, the only period during which the Veteran had even a compensable limitation of extension was in the immediate aftermath of arthroscopic surgery on the knee.  Even then the limitation of extension did not warrant greater than a 10 percent rating.  The Board also has considered whether a separate rating would be warranted for limitation of flexion under DC 5260; however, the Veteran has not had limitation of flexion sufficient to warrant a compensable rating at any time during the appellate process.  As such, the Board concludes that a rating greater than 20 percent is not warranted for the Veteran's limited right knee extension and a separate rating not warranted for limitation of right knee flexion.

In addition, the Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's degenerative arthritis of the left knee.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

As noted above, the Veteran has objective evidence of left knee arthritis and, as such, is rated under DCs 5260 and/or 5261 for limitation of flexion and/or extension.  As with the right knee, the only time period during which the Veteran had a compensable limitation of extension was in the immediate aftermath of arthroscopic surgery.  Otherwise, the limitation of extension has not reached the compensable level at any point during the appellate process.  Even when there was evidence of limitation of extension it never reached the point of 15 degrees or more, as required for a 20 percent rating under DC 5261.  Similar to the right knee, at no time during the appellate process has the Veteran had a compensable degree of limited flexion such that a separate rating is warranted under DC 5261.  As such, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's limited left knee extension under DC 5261 and a separate rating not warranted for limitation of left knee flexion under DC 5260.

In reaching the above conclusions, the Board has considered the arguments of the Veteran's representative that the Veteran's noncompensable limitation of flexion and (for the vast majority of the appellate time period) extension warrant separate ratings for both the right and left knees under DC 5003.  The Board disagrees.  DC 5003 clearly provides for one rating of 10 percent per major joint or group of minor joints for noncompensable limitation of motion, with X-ray evidence of degenerative arthritis, irrespective of the type of decreased motion in the joint.  Specifically, DC 5003 states, "[w]hen, however, the limitation of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003."  Although for each knee there is at least one instance of limitation of extension to at least 10 degrees and pain at the endpoint of flexion that would not be compensable, neither VAOPGCPREC 9-2004 nor any precedential decision of the Court has indicated that separate 10 percent ratings are warranted under DCs 5003 and 5261 for compensably limited extension and noncompensably limited flexion.  As noted above DC 5003 contemplates a single 10 percent rating, irrespective of the number of limited arcs of motion in the joint, noting that the single 10 percent rating would be combined, rather than added, to each other.  As such, a separate rating for noncompensable limitation of flexion of both the right and left knee would not warrant a separate 10 percent rating for either knee pursuant to DC 5003, where a 10 percent rating already is in place under DC 5003-5261 for limitation of extension.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

In this case, the Board has considered the arguments of the Veteran's representative that findings of patellofemoral syndrome are sufficient to warrant separate ratings for under DC 5257 for both the right and left knees.  The Board disagrees.  Patelloformal syndrome is manifested by pain and does not implicate subluxation or instability, as required for a rating under DC 5257.  See Dorland's Illustrated Medical Dictionary at pg. 150 and pg. 1819 (32nd ed. 2012).  Moreover, the Veteran has denied instability and subluxation on multiple occasions and medical testing has consistently found no evidence of instability or subluxation on testing.  To the extent that the Veteran reported occasional "giving out" of the knees during his September 2008 VA examination, the Board does not find this statement sufficient to warrant a rating under DC 5257, given the Veteran's prior and subsequent denials of instability and the medical evidence that has consistently found no objective evidence of instability on examination.

In addition, no higher or alternative rating under a different DC can be applied. The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).

The Veteran's left and right knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left and right knees, albeit with some limitation of motion, so they are clearly not ankylosed.  

The Board acknowledges that there is diagnostic evidence of dislocated semilunar cartilage in both knees during the appellate time period (as contemplated by DC 5258) and that such cartilage was removed via arthroscopic surgery (as contemplated by DC 5259).  As ratings under DCs 5003, 5258, 5259, and 5261 all contemplate and compensate for pain in the knees, separate ratings under the DCs are not permitted.  Therefore, as the Veteran already is in receipt of a 20 percent disability rating under DC 5003-5261 and no higher rating is available under DCs 5258 and 5259, further consideration of these DCs for the right knee is not warranted.  As to the left knee, a higher rating of 20 percent potentially would be warranted under DC 5258 for some period on appeal where there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board finds insufficient evidence of frequent episodes of locking and effusion to warrant a 20 percent rating under DC 5258 for any period on appeal.  The Board acknowledges that during his September 2008 VA examination the Veteran reported occasional locking of the knee, but finds this report insufficient to establish "frequent" episodes of locking.  Moreover, the Veteran denied locking and swelling on other occasions during the appellate process, which fails to support a finding of frequent episodes of locking or swelling.  As such, a higher 20 percent rating for the Veteran's left knee disability is not available under DC 5258 for any period on appeal.  

Finally, a separate rating for the Veteran's left and right knee scars would not be applicable in this case.  The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  The Veteran has small scars on both knees as a result of his arthroscopic surgeries that are well healed and have not been noted to be painful, deep, tender, or otherwise problematic.  As such, a separate compensable rating for the Veteran's left and right knee scars is not warranted.  See 38 C.F.R. § 4.118, DC 7800-7805 (2008).

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the left and right knees.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability ratings currently assigned.  Moreover, although the Veteran has pain on repetitive motion that pain does not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Nor is there objective evidence of decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  Although the Veteran has reported weakness and decreased endurance, objective medical evaluation has found no evidence of such.  Thus, despite the Veteran's reported problems associated with his left and right knees, he clearly is able to use the knees in close to a normal manner, to include duration of use, and, in fact, does so.  On examination, the Veteran's motion has been limited only by pain, which is fully contemplated in his current ratings.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's left and right knee disabilities.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's right knee arthritis or greater than 10 percent for his left knee degenerative arthritis.  Furthermore, the Board concludes that based on the foregoing evidence assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Bilateral Pes Planus

The Veteran is rated under DC 5276 for his pes planus disabilities.  The Veteran alleges that his bilateral foot disability is more severe than currently rated.  Specifically, the Veteran argues that a 50 percent disability rating is warranted.  

Disabilities of the foot are rated under DCs 5276 through 5284.  As an initial matter, the Board observes that the Veteran has no foot disability characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5281, 5283 (2015).  Moreover, the Board notes that the Court of Appeals for Veterans Claims (Court) recently held in Copeland v. McDonald, 2015 WL 3903356 (Vet. App., June 25, 2015) that "when a condition is specifically listed in [VA's scheduled for rating disabilities], it may not be rated by analogy."  Id. at 3.  "In other words, '[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted.'"  Id. at 2 (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).  As pes planus / flatfoot is specifically listed in DC 5276, applying another foot DC by analogy (such as DC 5284 for other injuries of the foot), in order to provide the Veteran with a higher rating, is not permitted.  

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support. 38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

The words "mild," "moderate," "marked," "severe," and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In November 2006, the Veteran was afforded a QTC contract examination.  He reported constant left foot pain due to his resection and arthroplasty, calcaneocuboid, left joint.  The pain was a 6 out of 10, and elicited by physical activity.  He endorsed pain, weakness, stiffness, and swelling on use.  As to the bilateral pes planus, the pain was an 8 out of 10 and constant in nature.  The Veteran noted that while standing or walking, he experienced pain, stiffness, weakness, and fatigue.  On examination, there was evidence of abnormal weight bearing, as the weight bearing line was over or medial to the big toe.  There was no tenderness, weakness, edema, atrophy, or disturbed circulation in either foot.  The Achilles showed good alignment, pes cavus was absent, there were no hammertoes, no Morton's metatarsalgia, and no hallux valgus or rigidus.  There was no limitation with standing or walking and the Veteran did not require any support for his shoes.  The assessment was resection spur and arthroplasty, calcaneocuboid joint, left foot, and bilateral pes planus.

In January 2008, the Veteran denied any symptoms in the feet limiting activities of daily living.  

During his November 2010 Board hearing, the Veteran stated that walking caused the soles of his feet to burn with sharp pain bilaterally and swelling on the left.  

The Veteran was afforded a VA examination in May 2011.  He reported achy pain in the feet, as well as stiffness, weakness, swelling, heat, and redness.  He noted that he had easy fatigability of the feet and lacked endurance.  He indicated that his symptoms were greatest when he walked.  He denied taking medication for the foot pain and denied flare-ups.  He related that he wore shoe inserts and diabetic shoes.  He reported that for the previous 11 years he had worked as a hospital representative for blood products.  He stated that whenever his feet hurt he would stop and take a break.  In his daily activities, he denied any limitations due to the feet.  He stated that he could walk about a half mile before getting foot pain, but that after two miles he would be forced to stop walking due to pain in the feet.  He indicated that he was able to stand in one spot for about 10 minutes before having to sit due to the feet.  On examination, the Veteran was not using any assistive devices, but had an antalgic gait that was wide-based.  There was no evidence of joint deformity, deviation, or inflammation.  There was a surgical scar that was 6 centimeters by 0.2 centimeters, linear in nature.  The scar was well healed and non-limiting.  There was no disfigurement, tissue loss, tenderness, or abnormal texture or keloid formation present.  The Veteran had hammer toes present in digits 2 through 5.  The feet were tender at the arches, but there was no callus formation.  Achilles alignment was within normal limits.  There was reduced height of the arches with and without weight bearing, but normal range of motion of the feet.  There was no change in function with repetition.  The impression was bilateral pes planus and status post resection spur and arthroplasty, calcaneocuboid joint left foot with degenerative changes noted on X-ray.

In December 2011, the Veteran reported that his leisure activities included basketball, fishing, and volleyball.

The Veteran was afforded a VA examination for his feet on May 28, 2014.  The examiner noted diagnoses of bilateral flat foot (pes planus), left hallux valgus, and bilateral degenerative arthritis.  The Veteran reported pain in the bilateral feet with prolonged use.  He noted that flare-ups occurred after about a half mile of walking and endorsed functional loss due to painful feet.  There was pain on use bilaterally, but was not accentuated by manipulation.  There was no swelling on use, but there were bilateral calluses.  The Veteran indicated that he had tried bilateral orthotics, but that he had remained symptomatic.  There was no extreme tenderness on the plantar surfaces of the feet with palpation, but there was a decreased longitudinal arch height on weight-bearing bilaterally.  There was marked deformity of the feet, but there was no marked pronation or weight-bearing falling over or medial to the great toe.  There was inward bowing of the Achilles tendon on the left, but no marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both of the feet.  X-rays showed bilateral borderline pes planus and degenerative changes.  The Veteran did not have Morton's neuroma or metatarsalgia.  There was mild to moderate symptoms of hallux valgus on the left, but no surgery for hallux valgus had been accomplished.  The examiner noted the Veteran's left resection and spur arthroplasty of the calcaneocuboid joint, with residual arthritis.  There was pain on examination that contributed to functional loss as a result of pain on movement, specifically due to prolonged walking.  The scar associated with the Veteran's calcaneocuboid joint surgery was not painful, unstable, or have a total area equal to or greater than 39 square centimeters.  The Veteran did not use any assistive devices for his feet disabilities.  The Veteran's conditions of the feet did not result in functional impairment such that no effective function remained other that which would be equally well served by an amputation with prosthesis.  X-rays showed bilateral foot arthritis.  The occupational impact was that his job required walking as part of his job functions.  


Prior to May 28, 2014

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral pes planus most closely approximates the currently assigned 10 percent rating under DC 5276 for the period prior to May 28, 2014.  The evidence indicates that during this time period, the Veteran used shoe inserts and diabetic shoes, had a weight-bearing line over or medial to the great toe, and pain on manipulation and use of the feet.  These symptoms are consistent with the criteria for a 10 percent rating for "moderate" pes planus under DC 5276.  See 38 C.F.R. § 4.71a.  The medical evidence during this period, however, does not show "severe" pes planus, with objective evidence of marked deformity (pronation, abduction, etc.) or characteristic callosities, as required for the next-higher 30 percent rating under DC 5276.  The Veteran reported swelling of at least one of the feet during this period, which he is competent as a layperson to do, although there was no evidence of swelling on medical examination.  Given the lack of the other symptoms contemplated at this level, the Veteran's disability picture does not more nearly approximate the 30 percent rating prior to May 28, 2014, under DC 5276.

In addition, the Board concludes that a separate rating for the Veteran's foot disability is not warranted under any other DC for the period prior to May 28, 2014.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board notes that the May 2011 VA examination noted hammertoes on digits 2 through 5.  A compensable rating for hammertoes under DC 5282 is only warranted, however, when all toes are affected.  As there is no evidence of a diagnosis of hammertoe as to either great toe, the Board concludes that a separate rating under DC 5282 is not warranted for either foot for any period on appeal.

The Board also has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, given that DC 5276 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent prior to May 28, 2014, for the Veteran's bilateral pes planus.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point prior to May 28, 2014, that further staged ratings are not for application.  Hart, 21 Vet. App. at 505.

From May 28, 2014

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral pes planus most closely approximates the currently assigned 30 percent rating under DC 5276 for the period from May 28, 2014.  The evidence shows that the Veteran's disability is manifested by objective evidence of tenderness, pain on manipulation and use that is accentuated by prolonged walking or standing, symptomatic symptoms despite the use of orthotics, a decreased longitudinal arch height on weight-bearing, and inward bowing of the Achilles tendon. 

A 50 percent rating or greater is not warranted under DC 5276, because the evidence does not reflect that the Veteran's disability due to bilateral pes planus reaches the level of severity to be considered a "pronounced" disability under DC 5276.  See 38 C.F.R. § 4.71a.  As noted, the Veteran has marked inward displacement of the feet that was not improved by orthotics.  However, the May 2014 VA examiner indicated that the Veteran did not have extreme tenderness of plantar surfaces of the feet or severe spasm of the tendo Achillis on manipulation.  There are no additional signs or symptoms that correspond to the requirements for a 50 percent rating under DC 5276.  In short, a rating greater than 30 percent for bilateral pes planus with plantar fasciitis is not warranted under DC 5276 for the period from May 28, 2014.

Again, as discussed in the above section, the Board recognizes that separate ratings are available.  The May 2014 VA examination noted both arthritis of the feet and hallux valgus on the left.  In order to warrant a compensable rating for hallux valgus under DC 5280, the Veteran would require operation with resection of the metatarsal head or a condition that was so severe it was equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280 (2015).  The Veteran has not had hallux valgus corrective surgery and the left hallux valgus was described by the examiner as mild to moderate in nature.  Such a condition would not be the equivalent of amputation.  As such, a separate rating under DC 5280 is not warranted from May 28, 2014, or otherwise.  As to any rating under DC 5003, there is no indication that the arthritis involves two minor joints for which service connection is not already in effect and, even if so, is not demonstrated to be attributable to the Veteran's bilateral pes planus or other service-connected disability.  As such, a separate rating under DC 5003 is not warranted.

For these same reasons discussed with respect to the period prior to May 28, 2014, as the Veteran's rating under DC 5276 is not predicated on loss of range of motion, consideration the requirements of 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, are not required for the period from May 28, 2014.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent from May 28, 2014, for the Veteran's bilateral pes planus.  Furthermore, the Board concludes that in light of the substantially consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point from May 28, 2014, that further staged ratings are not for application.  Hart, 21 Vet. App. at 505.

Right Hand

The Veteran is rated at 30 percent under DC 5219 for avulsion of the right finger with a palmaris lingus graft to the flexorum digitorum profundus (right hand disability).  The Veteran alleges this disability is more severe than currently rated.    

Limitation of a finger may be evaluated under DCs 5216 through 5219 if there is unfavorable ankylosis of two digits of one hand.  Under DC 5219, the maximum schedular evaluation which may be assigned for ankylosis of the fourth and fifth fingers of either hand (major or minor) is 20 percent.  A 30 percent rating is warranted for the major hand (as here) where there is unfavorable ankylosis of the index and long; index and ring; or index and little fingers.  A 40 percent rating is warranted for unfavorable ankylosis of the thumb and any finger.  However a note attached to that DC instructs that consideration should also be given to whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a.

The Veteran was afforded a QTC contract examination in November 2006.  As to the right hand, the Veteran reported aching and cramping in the hand that was a 7 to a 9 out of 10.  Even with pain, he stated that he could function without medication, but that the functional impairment was an inability to grasp, write, or type.  He indicated that he also experienced stiffness.  On examination, the Veteran could tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  During opposition exercises, there was no gap between the thumb and any fingers and there was no gap between any finger and the proximal transverse transverse crease of the palm on further testing.  Range of motion of the proximal interphalangeal joint was limited from 20 to 70 degrees.  Joint function was not affected by repetitive range of motion testing.  There was ankylosis of the right little finger distal interphalangeal joint in a favorable position, as such range of motion testing was not conducted.  Range of motion of the proximal interphalangeal joint was from 45 to 90 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

A September 2010 treatment record indicates that the Veteran was having contractures in his hand and had pain and cramping.  The hand pain did not occur with hand exercise and was not improved with rest.  In November 2010, he complained of pain and stiffness and was diagnosed with carpal tunnel syndrome and lesion of the ulnar nerve.

During his November 2010 Board hearing, the Veteran reported that when his right hand would get tired he would stop what he was doing and rest.  In addition, he used his left hand for activities that would cause problems with his right hand, when possible.  He had pain, numbness, and a burning sensation in the hand.

In March 2011, the Veteran underwent a right wrist radical tenosynovectomy, carpal tunnel and ulnar tunnel release, right ring finger z-plasty closure with full thickness skin graft to right ring finger.  (As noted above, the Veteran is in receipt of a 100 percent total disability rating for convalescence under 38 C.F.R. § 4.30 from March 28, 2011, to July 1, 2011.)  Thereafter, the Veteran received ongoing occupational therapy.  

The Veteran was afforded a VA examination in May 2011.  He reported a contracture deformity of the fourth and fifth fingers of the right hand with associated weakness.  He noted that his March 2011 surgery had improved the contracture somewhat, in that it decreased the amount the fingers were contracted; however, he stated that the contracture appeared to be increasingly returning.  He indicated that since the surgery, he had continued to be limited in lifting, as anything over 5 pounds might be dropped (such as a milk jug).  He had difficulty picking up items off a flat surface, such as coins from a table.  His hand would fatigue with writing and was unable to type (since the March 2011 surgery).  Torque strength was limited, so he could not use a screwdriver or hammer.  There was decreased sensation.  At work, he was unable to help unload the truck and could not carry heavy objects.  There were no flare-ups, as the symptoms were frequent and consistent.  Weakness prevented him from shaking hands or washing his hair, but he could eat, drink, button, zip, and dress himself without assistance.  On examination, there was a flexion deformity of the fourth and fifth fingers.  Range of motion of the fourth (ring) finger was slightly decreased, other than the distal interphalangeal joint that was fused at 10 degrees of flexion.  The fifth (small or pinky) finger also had slightly decreased range of motion.  There was a 17 centimeter scar from the wrist to the distal proximal interphalangeal joint.  It was in the process of healing and was tender and adherent.  There was a 3 centimeter gap between the thumb and ring finger and 1.5 centimeters between the thumb and little finger when attempting opposition.  All fingers except the ring finger were able to meet the transverse crease of the palm except for the ringer finger, where there was a 6 centimeter gap.  There was decreased grip strength in the hand and weakness in pushing, pulling, and twisting.  There were positive Tinel and Phalen tests.  The impression was right hand status post tendon rupture and repair with flexion contractures of the ring and small fingers of the right (dominant) hand.  The examiner opined that although the Veteran was limited in the use of his right hand there was no evidence indicating that the remaining function of the hand would be equally well served by an amputation with use of a prosthesis.  The Veteran could eat, groom, bathe, fasten clothing, write, and toilet with the right hand, which would not be equally well accomplished with a prosthesis.

In August 2011, the Veteran reported increased pain, decreased active range of motion, and decreased strength, as well as numbness, tingling, and edema.  In September 2011, he indicated that when he stretched his hand it felt like his scar was pulling.  In November 2011, he reported that he was gaining more extension in his right wrist and ring finger, but still experienced some stiffness and pain.  In December 2011, he reported that his leisure activities included basketball, fishing, and volleyball.

The Veteran was afforded a VA examination in May 2014.  The diagnosis was limited motion of the fingers on the right hand.  The Veteran reported difficulty with gripping, typing, and loss of sensation in his two service-connected fingers.  He was noted to be right-hand dominant.  He endorsed flare-ups as a result of grasping a pen or paper clips, which he remedied by engaging in other activities like answering the phone.  He noted that he also used ice the two to three times per week he had a flare-up, lasting from 10 minutes to one hour.  There was limited or painful motion in the ring and little fingers of the right hand.  There was no gap when opposing his thumb, but there was a gap of less than one inch between the fingertips and proximal transverse crease of the palm for both the ring and little finger, at which point objective evidence of painful motion began.  After repetitive use testing there was no additional limitation of motion.  Muscle strength was 3 out of 5.  There was ankylosis of the proximal interphalangeal joint of the ring and little fingers, which were flexed to 30 degrees.  There was a noted flexion deformity of the fingers due to finger and palmar scarring from the in-service tendon rupture and subsequent attempts at repair.  The ankylosis resulted in overall decreased grip and fine motor skills of the right hand.  There was a painful or unstable scar.  There was degenerative arthritis of the right hand and his hand condition impacted his ability to work in that he experienced decreased grip strength and dexterity of use for fine motor activities.  The Veteran indicated that an orthopedist had told him he could have the two fingers surgically removed, but would not improve his function.  As the Veteran was not experiencing a flare-up of the hand at the time of examination, the examiner was unable to provide an assessment of functions and loss during flare-ups.

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his right hand disability most closely approximates the currently assigned 30 percent rating under DC 5219.  In order to warrant an increased rating under DC 5219, the Veteran would have to demonstrate unfavorable ankylosis of the thumb and one finger.  Multiple examinations have demonstrated that the Veteran retains the use of his thumb and there is no evidence to suggest or indicate that he has ankylosis of the thumb.  Indeed, the Veteran has not made such an allegation.  The evidence clearly indicates unfavorable ankylosis of the right ring and little fingers, but no other fingers.  The May 2014 VA examiner indicated that the Veteran's current functioning in the right hand came from his thumb, index, and long fingers.  Although there is some decreased grip strength and fine motor skills, these generalized hand problems do not best equate to unfavorable ankylosis of the thumb.  As such, an increased rating under DC 5219 is not warranted.

The Board also has considered whether a higher rating is warranted under another DC.  As the Veteran does not have unfavorable ankylosis of three, four, or five fingers, ratings under DCs 5216 through 5218 are not warranted.  As directed by the Note to DC 5219, the Board has considered whether the Veteran's right hand disability would be more appropriately rated based on amputation.  The evidence of record, including the May 2011 VA examination report, demonstrates that the Veteran would not be better served by amputation of some of the digits or the entire right hand.  As noted during that VA examination, the Veteran could eat, groom, bathe, fasten clothing, write, and toilet with the right hand, which would not be equally well accomplished with a prosthesis.  The Veteran retains functioning in his thumb, index, and long fingers that allows him to perform many tasks and activities of daily living with his right hand.  Even were the Board to conclude that the evidence indicated that the Veteran would be better served by amputation of the right ring and little fingers, such would provide no more than a 30 percent rating under DC 5151.  As such, a higher rating is not available under the amputation DCs 5126 to 5151.

The above notwithstanding, the Board concludes that a separate 10 percent rating is warranted encompassing the entire appellate period for the Veteran's surgical scar of the right ring finger.

During the pendency of this appeal, the diagnostic criteria for evaluating skin disorders, including 38 C.F.R. § 4.118, DCs 7800-7805, were revised effective from October 23, 2008.  The amendments are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.

As the evidence of record indicates that the Veteran's right finger scar involves the loss of underlying tissue, the Board concludes that it is most appropriately rated under DC 7801.  38 C.F.R. § 4.118, DC 7801 (2008).  DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

The Board notes that the Veteran's scar does not encompass more than 12 square inches (77 square centimeters), so a rating greater than 10 percent under DC 7801 is not warranted.  The Board notes that it is somewhat unclear whether the Veteran's scar was painful prior to his March 2011 surgery, but evidence since that time clearly evidences complaints of pain and tenderness related to the scar.  Given that the Veteran had undergone multiple right ring finger surgeries prior to March 2011, the Board will afford the Veteran the benefit of the doubt and presume that the scar was painful / tender throughout the appellate time period.

As to granting a rating higher than 10 percent for the Veteran's scar under another DC, the scar is not on the head, face, or neck.  As such DC 7800 is not applicable.  As a rating greater than 10 percent is not available under the other scar DCs, the 10 percent rating under DC 7801 is the maximum rating available.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's right hand disability.  In addition, no rating greater than 10 percent is warranted for the associated right ring finger surgical scar.  Furthermore, the Board concludes that in light of the substantially consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point, that further staged ratings are not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right hand, bilateral feet, and bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right hand, bilateral feet, and bilateral knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, as to the right ring finger scar, the Veteran reports scar tenderness and the evidence indicates that the scar is deep in nature.  This is precisely the symptomatology contemplated in his 10 percent rating under DC 7801.  As to the 30 percent rating under DC 5219, the Veteran's right ring and little fingers are unfavorably ankylosed and result in pain, weakness, and similar symptoms.  The current 30 percent rating under DC 5219 contemplates these and other symptoms.  To the extent that they are not specifically contemplated in the above rating, the Veteran has not argued how such symptoms result in an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization and there is no evidence to suggest that these symptoms result in such an exceptional disability picture that the available schedular rating for the right hand problems is inadequate.  As discussed above, the symptoms involving the carpal and ulnar tunnels of the right wrist are referred herein to the RO for consideration as to whether separate ratings are warranted.  As to the bilateral pes planus, the Veteran reports pain and swelling of the extremities, which are precisely the symptoms contemplated in the ratings under DC 5276.  Finally, as to the right and left knee arthritis, the Veteran reports pain and weakness in the knees, which are fully contemplated in the current ratings.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal (both herein and those adjudicated in a separate decision, as noted above), has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, the Board has considered whether a claim of entitlement to special monthly compensation must be inferred based upon the evidence of record.  See Akles v. Derwinski, 1 Vet. App 118 (1991).  However, there is no reasonable likelihood of entitlement.  No loss of use of any extremity is shown or alleged.  38 C.F.R. § 3.350 (2015).


ORDER

Entitlement to an increased rating greater than 20 percent for osteoarthritis of the right knee (right knee disability) is denied.

Entitlement to an increased rating greater than 10 percent prior to May 28, 2014, and greater than 30 percent from May 28, 2014, for bilateral pes planus is denied.

Entitlement to an increased rating greater than 30 percent for avulsion of the right finger with a palmaris lingus graft to the flexorum digitorum profundus (right hand disability) is denied.

Entitlement to a separate rating of 10 percent, but no greater, for right ringer finger surgical scar, is granted throughout the appellate time period, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the left knee (left knee disability) is denied.



REMAND

Left Foot Disability

The Veteran also contends that he warrants an increased rating greater than 10 percent for resection spur and arthroplasty of the calcaneocuboid joint of the left foot (left foot disability).  The Veteran's claim was remanded by the Board in April 2014 for a VA examination.  The Veteran subsequently was afforded a VA examination in June 2014.  As the Veteran's representative correctly pointed out in a March 2015 statement, the June 2014 VA examination report failed to assess the left ankle.  The Veteran's representative argued that another VA examination was necessary.  The Board agrees.  Although the calcaneocuboid bone is not directly connected to the ankle, the February 1998 rating decision that initially granted entitlement to service connection for the disability specifically rated the disability based on ankle dysfunction and the Veteran historically has been rated for the disability under DC 5271, based on limited motion of the ankle.  As such, despite the extensive development already undertaken a remand for another VA examination that includes evaluation of left ankle functioning is necessary.

Entitlement to TDIU

In addition, in June 2015 the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.  TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.  

The Board acknowledges that the issue of entitlement to TDIU was denied in a September 2014 rating decision, but as it has been raised by the record since that time and is considered part of the ongoing increased rating claim(s) the Board concludes that the issue of entitlement to TDIU is in appellate status.  As the Veteran's TDIU claim is inextricably intertwined with the remanded left foot increased rating claim, remand is necessary.  In addition, the requested VA examination report should include a discussion as to the effects that the Veteran's service-connected disability has on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his resection spur and arthroplasty of the calcaneocuboid joint of the left foot (left foot disability).  The electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Please note, the examination report must include evaluation of the Veteran's left ankle functioning in order to appropriately rate the disability on appeal.

The examiner also is requested to discuss what functional limitations, if any, the Veteran experiences as a result of his service-connected calcaneocuboid joint of the left foot (left foot disability) and what impact, if any, this has on his occupational functioning.  

2.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


